DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary amendment filed on November 9, 2020 has been entered.
The cancellation of claim 9 and addition of claims 18-21 have been acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an image receiver receiving,” “a template obtainer obtaining,” and “ an image converter transforming” in claims 10-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 18-21 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals (¶0528 of the specification states that the computer-readable media “may” include both volatile and non-volatile media). However, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). Claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I). Amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanz et al. (“Reanimating Faces in Images and Video,” Eurographics 2003, Vol. 22, No. 3), hereinafter referred to as Blanz.
Regarding claims 1 and 10, Blanz teaches an image conversion method and apparatus comprising: 
an image receiver receiving an image from a user (Blanz Fig. 1: input image; Blanz Fig. 6: see the original images shown in the left column); 
a template obtainer obtaining at least one image conversion template (Blanz Fig. 1: a reference image is used to extract facial features, further see Blanz Figs. 2-4 demonstrating the use of reference image to extract facial anatomy, motion, shape, and texture); and 
an image converter transforming the static image into a moving image by using the obtained at least one image conversion template, wherein the image converter transforms the static image received by the image receiver, into the moving image (Blanz pg. 645 left column: “3. Animating Faces in Still Images … re-inserting the moving face into the original scene … From a single image of a person, we estimate a textured 3D surface, along with all relevant parameters required to render the modified face back into the original image”; Blanz Fig. 6; Blanz pg. 647 right column: “We therefore replace part of the face in the original image, continuing across the facial contour all structures adjacent to the face. The animated 3D face is then rendered in front of that modified background”).

claims 2, and 11, Blanz teaches the image conversion method and apparatus of claims 1 and 10, wherein the moving image includes a plurality of frames (Blanz Fig. 6).

Regarding claims 3 and 12, Blanz teaches the image conversion method and apparatus of claims 2 and 11, wherein the plurality of frames include a frame corresponding to the static image (Blanz Fig. 6: the original image is the static image).

Regarding claims 5 and 14, Blanz teaches the image conversion method and apparatus of claims 1 and 10, wherein the image converter transforms the static image into the moving image by using an image conversion template selected by the user from a plurality of image conversion templates stored in the template storage (Blanz pg. 642 right column: “each vector Si is the 3D shape of a human face, stored in terms of x, y, z coordinates of all vertices k ∈ {1, …, n} of a high-resolution 3D mesh”; Blanz Fig. 2: “Examples from the dataset of 35 static laser scans forming the vector space of mouth shapes and facial expressions”; Blanz pg. 643 left column: “In this paper, we construct a vector space of facial movements and facial expressions recorded from one person, and combine it with the vector dimensions of personality”).

Regarding claims 6 and 15, Blanz teaches the image conversion method and apparatus of claims 1 and 10, further comprising receiving at least one reference image from the user, wherein in the obtaining of the image conversion template, the reference image is obtained as the image conversion template (Blanz Figs. 2-4 & pg. 642-643 discussed above. The reference templates are generated and stored so that the input images can be animated using the learned templates).

Regarding claims 7 and 16, Blanz teaches the image conversion method and apparatus of claims 6 and 15, wherein the reference image is a captured image of the user or an image of Blanz Figs. 2-4 & pg. 642-643 discussed above teaches that the templates are generated from one person and Blanz Fig. 6 teaches that the input images are of another person/face).

Regarding claims 8 and 17, Blanz teaches the image conversion method and apparatus of claims 1 and 10, wherein the transforming of the static image into a moving image comprises: 
extracting texture information of a face of the user included in the static image (Blanz Fig. 4); 
extracting landmark information of a face of a person included in the image conversion template (Blanz Figs. 2-4: facial features are extracted); and 
generating the moving image by combining the texture information and the landmark information (Blanz pg. 642 right column: “The Morphable Model of 3D faces5 is a vector space of 3D shapes and colors (reflectances). The vectors are defined such that any linear combination of examples is a realistic face”; Blanz pg. 645 right column: “Based on the combined vector spaces of personality and mouth movements, we estimate 3D shape from images of non-neutral faces, extending an algorithm for neutral faces”).

Regarding claims 18-21, Blanz teaches a computer-readable recording medium having embodied thereon a program for executing the method of claims 1-4 (Blanz pg. 647 right column: “Fitting 99 principal components for individual shape and texture and 10 components for expressions takes 5 minutes on a 2GHz Pentium 4 processor” – one of ordinary skill in the art would understand that a computer using a processor comprises a computer-readable memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanz et al. (“Reanimating Faces in Images and Video,” Eurographics 2003, Vol. 22, No. 3), in view of Wang et al. (US 2021/0104086 A1), hereinafter referred to as Blanz and Wang, respectively.
Regarding claims 4 and 13, Blanz teaches the image conversion method and apparatus of claims 2 and 11, wherein the moving image has a frame corresponding to the static image, as a first frame (Blanz Fig. 6), but does not appear to explicitly teach that the frame corresponding to the image conversion template is the last frame.
Pertaining to the same field of endeavor, Wang teaches that a frame corresponding to the image conversion template, as a last frame (Wang ¶0070: “Processing continues from operation 809 or operation 814 at decision operation 815, where a determination is made as to whether the current image is a last image in the sequence. If not, processing continues at operation 804 as discussed above. If so, processing continues at operation 816, where the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667